Exhibit (10)(h)

 

EMPLOYMENT AGREEMENT

 

This Agreement made by and between Frisch’s Restaurants, Inc., an Ohio
corporation, hereinafter referred to as “Corporation”, and Craig F. Maier,
hereinafter referred to as “Maier”, WITNESSETH:

 

WHEREAS, Maier is the President and Chief Executive Officer of the Corporation;
and

 

WHEREAS, the Corporation and Maier agree that Maier’s compensation should be
highly variable based upon the Corporation’s performance, so that Maier’s
compensation will be substantial if the Corporation attains its performance
goals but if the Corporation fails to reach its performance goals, his
compensation will be significantly below what the chief executive officer of a
comparable company would receive;

 

WHEREAS, Maier has been employed by the Corporation pursuant to an employment
agreement dated March 31, 2000 which expires on June 1, 2003;

 

NOW, THEREFORE, in consideration of the mutual agreements herein contained, the
parties do hereby agree upon the terms and conditions of this Employment
Agreement which shall become effective as of June 2, 2003.

 

1. Employment. The Corporation agrees to employ Maier and Maier agrees to serve
the Corporation upon the terms and conditions hereinafter set forth.

 

2. Term. The employment of Maier hereunder shall be for a period of three (3)
fiscal years commencing June 2, 2003 and ending May 28, 2006.

 

3. Duties. Maier agrees to serve the Corporation and any and all of its
subsidiaries and divisions faithfully and to the best of his ability as its
President and Chief Executive Officer under the direction of the Board of
Directors, devoting (except as otherwise permitted in paragraph 5) his entire
business time, energy and skill to such employment and performing from time to
time such other services and acting in such other office or capacity as the
Board of Directors shall request or direct.

 

4. Compensation.

 

(a) Base Salary. The Corporation agrees to pay Maier during the first fiscal
year of his employment hereunder, as “Base Salary” for his full-time active
services as an officer, the sum of Two Hundred Fifty Thousand Dollars
($250,000). Maier’s Base Salary shall be adjusted at the beginning of the second
and third years of this Agreement to reflect Fifty Percent (50%) of the latest
annual change in the Consumer Price Index for All Urban Consumers (“CPI-U”)
published by the U.S. Department of Labor; Bureau of Labor Statistics.

 

(b) Incentive Compensation. In addition to his Base Salary, the Corporation
shall pay Maier “Incentive Compensation”, which shall consist of Base Incentive
Compensation and Incremental Incentive Compensation (both defined below), for
each fiscal year of the Corporation in which the Pre-Tax Earnings of the
Corporation equal or exceed four percent (4%) of the Corporation’s Sales for
such year. “Pre-Tax Earnings” shall be the amount reported to shareholders in
the Corporation’s annual report, but Pre-Tax Earnings shall be computed without
reduction for this Incentive Compensation. “Sales” shall be the amount of “Total
Revenue” reported to shareholders in the Corporation’s annual report.

 

Maier’s “Base Incentive Compensation” shall be one and one-half percent (1-1/2%)
of the Corporation’s Pre-Tax Earnings. The amount of the Base Incentive
Compensation shall be reduced, if necessary, so that the Corporation’s Pre-Tax
Earnings, after reduction for the Base Incentive Compensation, shall not be less
than four percent (4%) of the Corporation’s Sales for such year.



--------------------------------------------------------------------------------

Exhibit (10)(h)

 

In addition, if the Pre-Tax Earnings of the Corporation equal or exceed five
percent (5%) of the Corporation’s Sales for such year, the Corporation shall pay
Maier “Incremental Incentive Compensation”, equal to an additional one percent
(1%) of the Corporation’s Pre-Tax Earnings.

 

Ninety percent (90%) of the Incentive Compensation shall be paid in cash and ten
percent (10%) shall be paid in shares of the Corporation’s common stock.

 

The number of shares allocated to Maier shall be determined by dividing the
amount of Incentive Compensation to be paid in shares by the Average Value of
the Corporation’s common shares during the fiscal year for which the Incentive
Compensation has been earned. The “Average Value” of the Corporation’s shares
for any fiscal year shall be the mean between the highest price at which shares
were traded during such year and the lowest price.

 

Example: In the fiscal year beginning June 2, 2003, the Corporation has Sales of
$210,000,000 and Pre-Tax Earnings (before calculation of Maier’s Incentive
Compensation) of $12,000,000. Since Pre-Tax Earnings exceed 5% of Sales, Maier
has earned both Base and Incremental Incentive Compensation. Two and one-half
percent of Pre-Tax Earnings equals $300,000. Ninety percent or $270,000 is
payable in cash. Ten percent or $30,000 is payable in the Corporation’s shares.
During the fiscal year beginning June 2, 2003, the Corporation’s shares traded
at a high price of $24 and a low price of $16. The mean price is $20.00 per
share. Maier therefore receives an award of 1,500 shares ($30,000 divided by
$20.00 per share = 1,500 shares).

 

If the Pre-Tax Earnings had been $9,000,000 (over 4% of Sales but less than 5%),
Maier would have earned Base Incentive Compensation only. One and one-half
percent of Pre-Tax Earnings equals $135,000. Ninety percent is payable in cash.
Ten percent is payable in the Corporation’s shares.

 

If the Pre-Tax Earnings had been $8,500,000 (over 4% of Sales but less than 5%),
Maier would have earned Base Incentive Compensation only. One and one-half
percent of Pre-Tax Earnings equals $127,500. However, if the Company pays
Incentive Compensation of $127,500, its Pre-Tax Earnings (after reduction for
Incentive Compensation) will fall below 4% of Sales. Therefore, the Incentive
Compensation is reduced to $100,000 (the largest amount which can be paid so
that the Company’s Pre-Tax Earnings, after reduction for Incentive Compensation,
are not less than 4% of Sales). Ninety percent is payable in cash. Ten percent
is payable in the Corporation’s shares.

 

The shares granted as Incentive Compensation will not be registered under the
Securities Act of 1933, as amended, and each stock certificate will bear the
following legend or one similar thereto: “The shares represented by this
certificate have been acquired for investment and have not been registered under
the Securities Act of 1933. The shares may not be sold or transferred in the
absence of such registration or an exemption therefrom under said Act.”

 

(c) Stock Options. In any year in which the Corporation’s Pre-Tax Earnings equal
or exceed 4% of Sales, the Corporation shall award stock options to Maier as
follows:

 

Pre-Tax Earnings

As a Percentage

      of Sales

--------------------------------------------------------------------------------

   Stock Option
Available


--------------------------------------------------------------------------------

At least 4%, but less than 5%

   10,000 shares

At least 5%, but less than 6%

   20,000 shares

At least 6%

   30,000 shares



--------------------------------------------------------------------------------

Exhibit (10)(h)

 

All stock options shall be awarded under the terms of the Stock Option Plan of
the Corporation in effect at the time the options are awarded.

 

(d) Disability Compensation. If Maier becomes Disabled during the term of this
Agreement, including any renewal terms, and is then employed by the Corporation,
the Corporation shall pay Disability Compensation (defined below) to Maier.
“Disability” shall mean a condition which entitles Maier to receive benefits
under the Corporation’s long term disability plan as it exists at the time the
determination of Maier’s Disability is made.

 

The annual amount of the “Disability Compensation” shall be Sixty Percent (60%)
of Maier’s Average Compensation at the time he incurs the Disability, reduced by
any disability benefits to which Maier is entitled under disability income plans
(including insurance funded plans) maintained by the Corporation.

 

“Average Compensation” means the total compensation, including Incentive
Compensation earned by Maier in the three calendar years preceding the year in
which the Disability occurs; divided by 3.

 

The Disability Compensation shall be paid to Maier monthly while he is alive,
for a period of 120 months, provided that Maier has not willfully violated any
of the provisions of this Agreement. Maier’s Disability Compensation shall be
adjusted on each anniversary of the commencement of payments to reflect Sixty
Percent (60%) of the latest annual change in the CPI-U.

 

5. Restrictive Covenants. Maier agrees that during the term of this Agreement,
or of any renewal thereof, he will not directly or indirectly render any
services of an advisory nature or otherwise to, become employed by, or
participate in, any business which is competitive with any of the businesses of
the Corporation, its subsidiaries or divisions, without the prior written
consent of the Corporation; provided, however, that nothing herein shall
prohibit Maier from:

 

(a) owning and operating the franchise known as Frisch New Richmond Big Boy,
Inc.;

 

(b) Operating or otherwise providing services to any other franchisee of
Corporation.

 

(c) owning stock or other securities, or serving as a director or officer of a
corporation conducting a business referred to in subparagraph (a);

 

(d) owning stock or other securities of competitors which are sold in a public
market and which comprise less than five percent (5%) of the total outstanding
stock of such corporation.

 

6. Binding Effect. This Agreement shall be binding upon and inure to the benefit
of any Successor of the Corporation and any such Successor shall be deemed
substituted for the Corporation under the terms of this Agreement. A “Successor”
of the Corporation shall include any person, firm, corporation or other business
entity which at any time, whether by merger, purchase or otherwise, acquires all
or substantially all of the capital stock, assets or business of the
Corporation.

 

7. Change in Control. Maier and the Corporation have previously entered into an
Agreement granting Maier certain rights in the event of a “Change in Control” of
the Corporation (as defined in such Agreement). Maier and the Corporation hereby
reaffirm such agreement and confirm that its provisions are in addition to this
Agreement and control in the event of a conflict with this Agreement.

 

IN WITNESS WHEREOF, Frisch’s Restaurants, Inc. has caused this Agreement to be
executed in its corporate name by Michael E. Conner, its Vice President of Human
Resources, thereunto duly authorized by its Board of Directors, and Craig F.
Maier has hereunto set his hand on the date set forth below.



--------------------------------------------------------------------------------

Exhibit (10)(h)

 

DATED:     June 30, 2003

     

/s/ CRAIG F. MAIER

--------------------------------------------------------------------------------

        Craig F. .Maier        

FRISCH’S RESTAURANTS, INC.

    By:  

/s/ MICHAEL E. CONNER

--------------------------------------------------------------------------------

       

Michael E. Conner

       

    Vice President of Human Resources